133 Ga. App. 262 (1974)
211 S.E.2d 367
FOLEY et al.
v.
SHANAHAN et al.; and vice versa.
49852, 50036.
Court of Appeals of Georgia.
Submitted November 4, 1974.
Decided November 7, 1974.
Wm. Lewis Spearman, for appellants.
Arnall, Golden & Gregory, Elliott H. Levitas, Thomas R. Todd, Jr., for appellees.
CLARK, Judge.
1. Piece-meal review is not favored by the courts. "[I]n the absence of an express determination by the court that there is no just reason for delay and an express direction for entry of judgment, no order or decision which adjudicates with respect to fewer than all the claims or all the parties is final or appealable. [Code Ann. § 81A-154 and cits.].
"Since there is no appeal from a final, appealable judgment in the record and no certificate for immediate review as provided for by Code Ann. § 6-701 (a, 2) this appeal must be dismissed under authority of the above cases." Rodriguez v. Newby, 130 Ga. App. 139, 140 (202 SE2d 565).
2. In view of the dismissal of the main appeal, it is unnecessary to consider the cross appeal.
Appeals dismissed. Bell, C. J., and Quillian, J., concur.